Erazer, J.
This was a prosecution for assault and battery. There was a jury trial, and conviction below.
The court below, (an attorney occupying the bench to try the cause) instructed the jury as follows: “A reasonable doubt as to any material fact must be such a doubt that convinces you that the fact does not exist. Perhaps in. this I may have given you the law a little too strong. I will modify it by saying this, If there is a reasonable doubt that arises in your minds, that convinces you that the fact is not as charged, you may acquit.”
This was an error.. A doubt never convinces. A reasonable doubt exists, when the evidence is not sufficient to satisfy the judgment of the truth of a proposition, with such certainty that a prudent man would feel safe in acting upon it in his own important affairs. The evidence is in the record, and is of such a nature as to have required a proper charge to the jury upon this subject.
The judgment below is reversed, and the cause remanded for a new trial.